Title: To Alexander Hamilton from Joseph Whipple, 1 February 1792
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, February 1, 1792. “The Packet herewith enclosed contains the Accts. of the Revenue Cutter Scammel to the 31 of December last. In addition to the payments made to Cap Yeaton for his Wages and Rations from the date of his Commission (the 21st. of March 1791), he claims allowance of Wages & Rations from the 6th. of Octr. 1790 as the time of his appointmt: as Stated in his Account enclosed Marked No. 6—to which Account he has also added Several Articles, which I have declined paying for. The Colours also are still withheld, which though I conceive them necessary I cannot furnish, consistently with a declaration heretofore made to Cap. Yeaton without your Special order. I have desired Capt. Yeaton to keep at the entrance of the harbour at such times as the Weather is too severe to be at Sea, that he may be in readiness to examine Vessels who may take Shelter there.”
